Citation Nr: 1429389	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance of another prior to August 20, 2012.
	
	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran testified at a Travel Board hearing in March 2012.  

The Board notes that the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance to the Pittsburgh VA RO in August 2012.  The RO granted the claim for special monthly pension based on the need for aid and attendance effective August 20, 2012, the date the examination report was received at the RO.  Consequently, the claim on appeal is categorized as noted on the title page on this decision.  

Additionally, it is of note that the Veteran has been found to be entitled to special monthly pension by reason of being housebound from December 21, 2009 to August 19, 2012.  


FINDING OF FACT

Since September 8, 2009, the Veteran has had physical impairment due to his nonservice-connected disabilities requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met since September 8, 2009.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he has multiple medical conditions which render him in need of permanent aid and attendance.  

The Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance completed by an examiner at the Cleveland Clinic in September 2009.  The examiner indicated that the Veteran had heart failure and had a left ventricular assist device (LVAD) Heartmate II heart assist device surgically implanted.  The examiner indicated that the Veteran ambulated with an unsteady gait with wheelchair assistance.  The examiner reported that the Veteran was unable to lift more than ten pounds due to surgery.  He noted that the Veteran's fine motor movements were "okay" but the Veteran was still weak and might need assistance with buttons.  He stated that the Veteran was able to self-feed, might need assistance shaving, and likely needed assistance with the wants of nature and bathing/getting washed up.  The examiner indicated that the Veteran was not allowed to tub bathe and could only sponge bathe, he could shower with proper shower equipment, or he could sit in a chair and shower with assistance.  The examiner noted that the Veteran's lower extremities were weak and he was unable to ambulate far without the assistance of a wheelchair.  He stated that the Veteran needed physical therapy to regain his strength.  The examiner reported that the Veteran was still weak and therefore had poor balance.  The examiner also stated that the Veteran was anticoagulated for his heart pump and as such safety and fall prevention were essential.  The examiner noted that the Veteran was able to leave the premises as often as necessary but with assistance and with LVAD equipment.  The examiner concluded that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  The examiner was a nurse practitioner.

At a February 2010 VA examination, the Veteran was diagnosed with chronic renal insufficiency; diabetes type 2, insulin dependent; obstructive sleep apnea on CPAP; congestive heart failure; idiopathic cardiomyopathy, requiring external heart pump; hypertension; carpal tunnel syndrome; chronic obstructive pulmonary disease (COPD); degenerative arthritis of the lumbar spine; migraine headaches; peripheral neuropathy; motor vehicle accident 1999 with left total knee replacement; and tonsillitis requiring tonsillectomy while on active duty with no residuals.  He was noted to take fifteen different medications.  Physical examination revealed that the Veteran ambulated with a slow and purposeful gait.  He was noted to be short of breath with and without exertion and had external heart pump equipment.  The examiner reported that the Veteran was able to shave and feed himself and shower himself while sitting on the edge of the tub to wash his lower extremities.  The Veteran reported that he was able to slowly dress himself.  He was able to button his own clothing but his fine-grip movements were decreased due to numbness and tingling from diabetic neuropathy.  He indicated that he dropped things at times and had an extension device to pick things up.  He was able to toilet himself and wipe himself after a bowel movement.  The examiner noted that the Veteran had used a cane for the past ten years and had decreased propulsion due to weakness and neuropathy.  The Veteran was noted to have dizziness and lightheadedness if bending over and dizziness spontaneously with exertion or at rest and he had passed out on occasion due to dizziness.  The examiner reported that the Veteran left home only for grocery shopping twice a month and he required someone to drive him to the store and to medical appointments.  He did not attend any social functions.  The examiner concluded that the Veteran required personal healthcare services of a skilled provider, without which he would require hospital nursing home or other institutional care.  He required aid and attendance due to his nonservice-connected conditions and not service-connected tonsillitis.  Similar findings were reported on a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The examiner noted the Veteran could ambulate only five feet without assistance due to shortness of breath.  

At a February 2011 VA examination, the Veteran was diagnosed with diabetes type 2; retinopathy; neuropathy to the bilateral feet and of the left leg and right hand; erectile dysfunction; coronary artery disease not found at the present time (cardiomyopathy was present); nephropathy not found on examination; hypertension; degenerative arthritis of the left knee; migraine headaches; right carpal tunnel syndrome; and obstructive sleep apnea.  The examiner noted that the physical examination revealed the same findings as those reported at the February 2010 VA examination and she opined that the Veteran does not need the daily assistance of another individual.  

At a March 2012 Travel Board hearing, the Veteran testified that he had a total knee replacement, a heart transplant, diabetes requiring insulin up to five times a day, back spasms, trouble with his legs and feet, hearing loss, and COPD.  He indicated that he had someone come and clean his home once a week and a nurse who came once a week to assist him with medication management and to examine him.  He reported that he had a podiatrist who came in to check his feet once a month.  He also testified that he paid his neighbor to do his laundry, empty trash, and do some cleaning and clean the dishes.  The Veteran indicated that he was able to use the bathroom with the assistance of a lift on the toilet and he could shower with a bench and bars in the shower.  He reported that it took him a half hour to get dressed and he was unable to bend down due to scar tissue in his stomach.  He stated that he was unable to drive and got rides to his doctor appointments.  The Veteran testified that he would not be able to live on his own without the assistance of the nurse and everyone else who assisted him.  He indicated that his nurse prepared all of his medications and left his insulin for him to inject.  He stated that it was hard for him to ask for help but he knew that he needs help.  He indicated that the only activities he did were therapy appointments twice a week.  The Veteran testified that he was unable to walk far without getting out of breath because he retained so much water.  He indicated that he had gained weight due to the water retention even with eating a very healthy diet.  He reported that he only cooked for himself twice a day and was able to put his socks on with an assistive device.  

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance. 38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.   A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

The Veteran contends that he is entitled to special monthly pension based on the need for aid and attendance of another because he has several chronic and debilitating conditions that require the aid and attendance of another person, and essentially keep him confined to the house.  

As noted, the Veteran has been diagnosed with chronic renal insufficiency; diabetes type 2, insulin dependent; obstructive sleep apnea; idiopathic cardiomyopathy; carpal tunnel syndrome; hypertension; congestive heart failure; COPD; degenerative arthritis of the lumbar spine; diabetic peripheral neuropathy; dermatitis; and motor vehicle accident 1999 with left total knee replacement, and he takes fifteen different medications daily.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has a need for the regular aid and attendance of another person.  Weighing against the appeal is evidence showing that the Veteran is not confined to bed, is able to feed himself two small meals per day, has at times during the appeal been able to attend to the needs of nature, is not legally blind, and does not require nursing home care. 

Evidence weighing in favor of the appeal is the Veteran's March 2012 Travel Board testimony in which he indicated that without the assistance of a nurse and others he would not be able to live independently.  As noted above, the Veteran is subject to periods of dizziness which occasionally lead to fainting.  Additionally, the Veteran has shortness of breath with and without exertion.  He testified that he was unable to perform household chores or cleaning duties including washing the dishes and taking out the trash.  He is precluded from bending due to excessive scar tissue in his stomach.  He reported difficulty walking due to pain in his back and knee and due to shortness of breath.  He also required the assistance of a nurse for medication management.  Because the Veteran is competent to report such symptomatology, and there is no evidence of record to show that the account is not credible, the Veteran's testimony is of significant probative value. 

Also, weighing in favor of the appeal is the medical evidence showing that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  Multiple examiners concluded that the Veteran was in need of aid and attendance.  The September 2009 VA Form 21-2680 reflects that the Veteran was recovering from heart implant surgery and was unable to ambulate without wheelchair assistance due to weakness of the lower extremities.  The examiner noted that the Veteran might need assistance with shaving and with attending to the needs of nature and bathing.  Although subsequent examinations indicated that the Veteran's condition improved such that he was able to toilet himself and bathe himself, the February 2010 examiner also concluded that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  While the February 2011 examiner concluded otherwise, that examiner specifically noted that the Veteran's condition was very similar to that reported by the February 2010 examiner who determined that the Veteran was in need of the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  

After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence establishes that the Veteran has physical impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to the daily environment.  Although the Veteran testified that he was able to prepare his meals, he specifically noted that he ate only two small meals per day.  The evidence further shows physical incapacity requiring the care or assistance on a regular basis to protect the Veteran from dangers and hazards in his daily environment because he requires the assistance of a nurse to prepare his medications, he is unable to walk without an assistive device, and he suffers from shortness of breath with and without exertion and can only ambulate five feet without assistance.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met since September 8, 2009, the date of an examination to determine his need for aid and attendance. 

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, the Veteran may not also receive additional benefits under the criteria of 38 U.S.C.A. § 1521(e)  for special monthly pension based on housebound status when he is receiving aid and attendance benefits.


ORDER

Special monthly pension based on the need for aid and attendance of another person prior to August 20, 2012, is granted, effective September 8, 2009.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


